DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17-20 are method claims that are dependent on claim 14 which is not a method claim but an apparatus claim. Upon further analysis, it seems claim dependency of claims 17-20 should be rather on method claim 16.

Allowable Subject Matter	
3.	Regarding claim 1, the closest prior arts of record as cited do not teach “calculating, using the computing device, a first set of values that characterize a first surface texture of the first area based on the first group of digital pixel values and comparing, using the computing device, the first set of values to a second set of values that characterize a second surface texture, so as to produce a comparator value” in combination with other limitations of claim 1. Therefore, claim 1 is allowable. All other claims depending on claim 1 are allowable at least by dependency on claim 1. Independent claim 12 require the limitations of claim 1 and hence is allowable at least by dependency on claim 1. Similarly, claim 13 is dependent on allowed claim 12 and requires all of claim 12 subject matter to be included in analysis, therefore claim 13 is allowed for at least by dependency on claim 12. Similarly, claim 14 is dependent on allowed claim 13 and requires all of claim 13 subject matter to be included in analysis, therefore claim 14 is allowed for at least by dependency on claim 14. Similarly, claim 16 is dependent on allowed claim 14 and requires all of claim 14 subject matter to be included in analysis, therefore claim 16 is allowed for at least by dependency on claim 14. All other claims depending on claims 12, 13, 14 and 16 are allowable at least by dependency on claim 12, 13, 14 and 16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 22, 2022